By the Court.
The indorsement is prima facie evidence, that so much was received in the same currency expressed in the note.' The defendant, in his rejoinder, says, that the payment was in continental bills, then currently passing within this state as money, and were so by the plaintiff received and indorsed on said note.— The plaintiff, in answer, says, he ought not to be barred without that, that said sum in continental bills was received and indorsed as and for that sum in hard money; which is not a direct answer to the allegation of the defendant.— The note was given after the paper currency began to depreciate, and the defendant does not say that said bills were received as so much hard money, but as so much current money.— Therefore, it does not appear by the pleadings, that there was any special agreement between the parties, at what rate the sum indorsed should be applied in payment; — it must, therefore, be determined upon the evidence arising from the words of the indorsement, and so be considered as a payment of that nominal sum of the duty contained in the note.
Note.— Judge Ellsworth gave no opinion in this case.